Citation Nr: 9932220	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-05 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability of the right ear claimed 
to have resulted from medical treatment provided by the VA in 
August and September 1990.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to April 
1968.

In his substantive appeal, the veteran had requested to 
appear before a Member of the Board of Veterans' Appeals 
(Board) at a hearing to present testimony in support of his 
claim.  Such a hearing was scheduled and the veteran was 
notified of the scheduled time and place.  However, by 
statement received from the veteran and his wife in September 
1999, he indicated that he was too ill to travel to a hearing 
and requested that his appeal be forwarded to the Board for 
review.  This statement satisfies the regulatory requirements 
for a formal withdrawal of a hearing request.  38 C.F.R. 
§ 20.702(e).  The Board will therefore proceed with a review 
of the veteran's appeal, based upon all the evidence of 
record.

The veteran initially filed a claim for benefits under 
38 U.S.C.A. § 1151 in September 1990.  During the processing 
of his claim, his case was part of a VA-wide stay of 
adjudication of such claims pending the decision of the 
United States Supreme Court in Brown v. Gardner, 115 S.Ct. 
552 (1994), discussed below.  His claim was denied by RO 
rating decision in September 1996.  He duly appealed that 
decision to the Board of Veterans' Appeals (Board).


FINDING OF FACT

The veteran has not submitted any medical evidence in support 
of his contention that he sustained additional disability as 
a result of VA medical treatment for a right ear infection in 
1990.



CONCLUSION OF LAW

The claim for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a right ear disability claimed to have 
resulted from VA treatment in 1990 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he suffered additional disability as a 
result of poor care he claims he received from the VA.  He 
asserts that during treatment for a right ear infection at a 
VA Medical Center in August and September 1990, the infection 
became so severe that part of his ear had to be removed and 
that he is consequently entitled to VA compensation benefits.


Law and regulations

	38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C. 1151  for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1996).

The veteran was furnished with the substance of the new 
regulation in a September 1996 Supplemental Statement of the 
Case.

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
§ 1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The RO has evaluated the veteran's claim under the 1995 
version of the regulations only and has not performed an 
analysis utilizing the newer provisions or a comparison of 
the two as applied to the veteran's claim.  Under the 
subsequent holding of the General Counsel, the standards set 
forth in the 1995 regulations appear to be the appropriate 
standards under which this appeal should be reviewed and the 
Board will utilize this version as the RO did before us.  


Well-groundedness

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.


Facts and analysis

Records reflecting VA medical treatment provided to the 
veteran since 1990 until the present have been obtained and 
reviewed.  Complete hospital records, including the operation 
reports and nursing notes, etc., reflecting two separate 
periods of hospitalization in August and September 1990 have 
been obtained as well.

The history of the disability at issue may be readily 
summarized.  In July 1990, the veteran developed a swelling 
and infection in his right ear.  He was given multiple 
courses of antibiotics and underwent multiple aspirations and 
incisions for drainage on an outpatient basis with his family 
doctor, but without success.  He was admitted to the VA 
hospital on August 10, 1990.  The description of the right 
ear mass upon admission was a 2 X 2 cm "fluctuant, tender 
superior pinna with incision site on anterior surface."  The 
diagnostic impression was of chondritis of the right auricle. 
In the hospital, the infection was opened, a rubber drain was 
inserted, and seven cc's of serous fluid was aspirated.  
Although the cultures were negative for bacteria, he was 
given antibiotic injections throughout his hospital stay.  
The drain was replaced periodically throughout the course of 
his hospitalization and he had a significant reduction in the 
amount of drainage being produced.  After seven days, he 
requested to be discharged and was sent home with more 
antibiotics in pill form on August 17, 1990.  

The veteran apparently did well at home until he began 
developing pain at the root of the right ear helix.  He 
returned to the VA hospital and was readmitted on September 
4, 1990.  It was noted that findings on physical examination 
were essentially unchanged with the exception of the more 
tender right ear.  On September 5, 1990, he was taken to the 
operating room, where sanguinopurulent material was expressed 
from a 1.5 cm fleshy enlargement at the ellipse of the ear.  
Then the area was cleansed and two Penrose drains were placed 
through posterior-to-anterior incisions in the ear.  
According to the operation report, the veteran tolerated the 
procedure well and was returned to the recovery room in 
stable condition.

Over the next three days, however, his condition worsened 
with an increase in the amount of tenderness and pain.  The 
infection progressed to involve the upper two-thirds of the 
helical cartilage and a spread of the cellulitis to the 
posterior auricular skin.  Cultures were positive for 
staphylococcus epidermidis.  On September 10, 1999, surgeons 
performed a resection of the right ear cartilage.  The 
operation involved making an incision along the helical 
margin of the ear and then dissecting the anterior and 
posterior skin flaps away from the underlying cartilage.  The 
upper two-thirds of the cartilage in the helical portion of 
the ear was removed, the ear was irrigated, and Gelfoam was 
placed between the anterior and posterior skin flaps.  
According to the operation report, the veteran tolerated the 
procedure extremely well and was taken to the recovery room 
in good condition.  Prior to the surgery, the veteran signed 
a consent form for the administration of anesthesia.  

Reports reflecting this second hospitalization show that 
following the September 10 surgery, the veteran had immediate 
resolution of his pain.  The inflammation gradually resolved 
along with the edema of the ear and a "nice bed of 
granulation tissue" formed.  He was discharged in stable 
condition on September 25, 1990.

The report of a follow-up outpatient visit on October 1, 
1990, shows that the veteran's right ear was "coming 
along," healing nicely, and that the surgical wound was 
almost completely closed.  According to the report of a 
second follow-up visit on November 8, 1990, the ear was 
having a little reinnervation dysthesia.  It was noted that 
the right ear was cauliflowered and completely 
epithelialized, but that with his hair combed down to the 
level of the incisura, the cosmetic deformity was not 
noticeable.  He was instructed to return to the ear, nose, 
and throat clinic as necessary.  

A November 30, 1990, notation indicates that the veteran had 
had an appointment for that day, but had not come in to the 
clinic.  According to the notation, the veteran had called a 
few days previously and said that his left ear was stinging.  
He was given a prescription for the ear over the phone.  The 
physician concluded that "since he did not return, I would 
imagine that he is okay," and noted that no further action 
would be taken.

Subsequent outpatient treatment reports contained in the file 
do not reflect any complaints or treatment pertinent to the 
right ear.

The veteran has not submitted any evidence in support of his 
claim, other than his own contentions.  He has not submitted 
any medical evidence to support his assertion that he has a 
current disability of his right ear which is related to the 
surgery or medical treatment provided by the VA in August and 
September 1990.  Neither has he submitted any medical 
evidence tending to show that any residuals of the surgery 
are anything other than the continuance or natural progress 
of diseases or injuries for which the VA surgical treatment 
was authorized, or the certain or near certain result of the 
VA treatment.

There is nothing contained in the records reflecting the VA 
hospitalization and surgeries in 1990, which could be 
interpreted as showing the surgeries themselves or the 
surgical results were less than optimal.  The veteran himself 
has not pointed to any specific disability which he believes 
may have resulted from the surgery.

No physician or other health care provider has suggested that 
any right ear disability now present is related to VA medical 
treatment.  Precedent decisions dictate that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. Oct. 7, 1997); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the veteran's lay 
assertions to the effect that treatment and/or surgery during 
a VA hospitalization somehow resulted in a right ear 
disability are neither competent nor probative of the issue 
in question.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his current medical condition or any 
questions regarding medical causation in his hearing 
testimony or his written contentions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

There is no medical evidence showing that the veteran 
sustained any "additional disability," in the terms of 
38 C.F.R. § 3.358, as a result of or in any way connected to 
the 1990 surgeries or hospitalization.  As set forth above, a 
successful claim for compensation benefits under 38 U.S.C.A. 
§ 1151 involves a showing of additional disability which is 
not the certain or near certain result of the VA treatment 
and a causal connection between that disability and VA 
treatment.  The veteran has shown neither.

As the record stands, the veteran's claim is not well-
grounded because he has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 is plausible.  38 U.S.C.A. § 5107(a).  His 
claim for benefits under 38 U.S.C.A. § 1151 therefore must be 
denied.


Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the appellant has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  This duty attaches where a claimant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, although the veteran asserted 
in his March 1995 substantive appeal that he has evidence in 
his possession which would support his claim, he has not 
presented such evidence for review by the VA, despite having 
been informed of the necessity of doing so in a February 1996 
letter from the RO.  He has not identified any other evidence 
which could potentially support his claim and the RO has 
fulfilled its obligation to inform the veteran in the 
February 1996 letter.  

Thus, based on its review of the relevant evidence in this 
matter, and for the preceding reasons and bases, it is the 
decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability claimed to have resulted 
from VA medical treatment in 1990 is well grounded.  
Entitlement to compensation is accordingly denied.



ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for disability 
of the right ear, claimed to have resulted from VA medical 
treatment in 1990, are denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

